U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 5, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: CushingFunds Trust (the “Trust”) File Nos. 333-167481 and 811-22428 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, The Cushing® Renaissance Advantage Fund (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the recent amendment for the Fund dated April 1, 2013, and filed electronically as Post-Effective Amendment No. 14 to the Trust’s Registration Statement on Form N-1A on April 1, 2013. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia Vasquez Alia Vasquez, Esq. For U.S. Bancorp Fund Services, LLC
